Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,810,113 B2 to Krug in view of US Patent No. 4,466,479 to MacLean. 

    PNG
    media_image1.png
    501
    804
    media_image1.png
    Greyscale

claim 11 in fig. 1, shown below, a power generator for an aircraft (engine 20, taught in col. 3, lines 36-41 to be used for power generation such as for “ground power” or “backup electrical power during flight of an aircraft”) comprising:
a generator housing (the housing of the engine 20); and
a coolant fluid passage assembly for dispersing a coolant within an aircraft power generator (col. 3, lines 43-46 teaches that the power unit of Krug may be used in an aircraft; further, it is taught in col. 4, lines 14-17 that an example of an engine in which the invention of Krug is to be used is an “oil cooled generator”, teaching the oil of Krug to be a coolant) comprising: 
an inlet conduit for receiving a fluid (now shown but inherent to the reservoir 30 as the oil must have some way to be added or returned to the reservoir or it will not be able to circulate as taught by col. 3, line 65-col. 4, line 6); 
a plenum (the reservoir 30 of the gearbox 20) fluidly coupled to the inlet conduit (as discussed above, the inlet conduit allows oil to enter the reservoir); and 
at least one distribution conduit (the primary feed line 64 and secondary feed lines 66 branching therefrom) fluidly coupled to and extending from the plenum (30, via the oil pump 28) for dispensing the fluid for lubrication to the power generator (the engine 20),
wherein at least a portion of the at least one distribution conduit (64 and 66) is located on an exterior [of] the housing of the aircraft power generator (as shown in fig. 1, the feed lines 66 extend from outside of the engine 20 to inside the engine 20).

    PNG
    media_image2.png
    406
    257
    media_image2.png
    Greyscale

Krug does not teach the distribution conduits of his invention including a diamond shape with at least one rounded corner.  MacLean teaches in fig. 2, shown above and in col. 1, lines 61-62 and col. 3, lines 8-17, a “diamond shaped tube” (13) having interior corners which are radiused.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Krug with the diamond shaped tube of MacLean because MacLean teaches in col. 1, lines 34-44 that such tubes are economical to build and assemble and efficient in heat exchange which may be of use in the heating of the lubricant taught in the abstract of Krug.

Krug teaches limitations from claim 12 in fig. 1, shown above, the power generator of claim 11, wherein a surface perimeter of the at least one distribution conduit (64 and 

Regarding claim 13, Krug does not teach the corners of the feed lines of his invention having an angle greater than or equal to 45º as taught in claim 13.  MacLean teaches in fig. 1 and in in col. 1, lines 61-62, the tubes of his invention to be “diamond shaped” having to pairs of opposing angles, the horizontally opposed angles being shown in fig. 1 as obtuse and thus greater than 90º and in turn greater than 45º.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Krug with the diamond shaped tube of MacLean because MacLean teaches in col. 1, lines 34-44 that such tubes are economical to build and assemble and efficient in heat exchange which may be of use in the heating of the lubricant taught in the abstract of Krug.

Regarding claim 15, Krug teaches an engine cooling system in which oil is provided from a reservoir (30) to an engine (20) by distribution lines (64 and 66).  Krug does not teach the cross-sections of the branched tubes to define an area of greater than or equal to 80 square millimeters or (0.12 square inches).  One of ordinary skill in the art at the time the application was filed would have recognized the size of these branch tubes to determine how much cooling fluid could be provided to the engine but also the space into which it could be fitted and would thus recognize this cross-sectional area to be a result effective variable.  It would obvious to one of ordinary skill in the art at the time the application was filed to modify Krug to have a branched tube cross section of at least 80 2 in order to optimize the flow of air to control the temperature of the generator of his invention without sacrificing compactness of design and because it has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claims 16 and 17, Krug does not teach the inlet conduit of his invention having a cross-section with at least one inlet corner as taught in claim 16 or this corner having an angle greater than or equal to 45º as taught in claim 17.  MacLean teaches in fig. 1 and in in col. 1, lines 61-62, the tubes of his invention to be “diamond shaped” having to pairs of opposing corners as taught in claim 16, the horizontally opposed corners having angles shown in fig. 1 as obtuse and thus greater than 90º and in turn greater than 45º as taught in claim 17.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Krug with the diamond shaped tubes of MacLean because MacLean teaches in col. 1, lines 34-44 that such tubes are economical to build and assemble and efficient in heat exchange which may be of use in the heating of the lubricant taught in the abstract of Krug.  

Regarding claims 24, it is understood that Krug as modified by Krug teaches all of the physical and structural limitations of these claims (the radiused corners of the fluid distribution passages) and is thus understood to provide the benefits applicant teaches to arise from this structure (the enhancement of fluid passage).  It is further noted that a 
Regarding the limitations of claims 24, refer to the above rejection of claim 11.

Claims 1-3, 6-8, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krug in view of MacLean and US Publication No. 2020/0080470 A1 to Hehn et al. 

Krug teaches limitations from claim 1 in fig. 1, shown below, a power generator for an aircraft (engine 20, taught in col. 3, lines 36-41 to be used for power generation such as for “ground power” or “backup electrical power during flight of an aircraft”) comprising:
a generator housing (the housing of the engine 20); and
a fluid passage assembly for a power generator (as shown in fig. 1), the fluid passage assembly comprising: 
an inlet conduit for receiving a fluid (not shown but inherent to the reservoir 30 as the oil must have some way to be added or returned to the reservoir or it will not be able to circulate as taught by col. 3, line 65-col. 4, line 6); 
a plenum (the reservoir 30 of the gearbox 20) fluidly coupled to the inlet conduit (as discussed above, the inlet conduit allows oil to enter the reservoir); and 
at least one distribution conduit (the primary feed line 64 and secondary feed lines 66 branching therefrom) defined by a wall (as shown) and fluidly coupled to and extending 
wherein the fluid passage assembly is a coolant passage assembly (col. 4, lines 14-16, the oil is taught to cool the generator).
Krug does not teach the distribution conduits of his invention including a diamond shape with at least one rounded corner.  MacLean teaches in fig. 2, shown above and in col. 1, lines 61-62 and col. 3, lines 8-17, a “diamond shaped tube” (13) having interior corners which are radiused.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Krug with the diamond shaped tube of MacLean because MacLean teaches in col. 1, lines 34-44 that such tubes are economical to build and assemble and efficient in heat exchange which may be of use in the heating of the lubricant taught in the abstract of Krug.

    PNG
    media_image3.png
    610
    874
    media_image3.png
    Greyscale



Krug teaches limitations from claim 2 in fig. 1, shown above, the power generator of claim 1, wherein a surface perimeter of the at least one distribution conduit (64 and 66) is free from any support devices (as shown in fig. 1, the feed lines do not have any support devices). 

Regarding claims 3, Krug does not teach the corners of the feed lines of his invention having an angle greater than or equal to 45º.  MacLean teaches in fig. 1 and in in col. 1, lines 61-62, the tubes of his invention to be “diamond shaped” having to pairs of opposing angles, the horizontally opposed angles being shown in fig. 1 as obtuse and thus greater than 90º and in turn greater than 45º.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Krug with the diamond shaped tube of MacLean because MacLean teaches in col. 1, lines 34-44 

Regarding claim 6, Krug teaches an engine cooling system in which oil is provided from a reservoir (30) to an engine (20) by distribution lines (64 and 66).  Krug does not teach the cross-sections of the branched tubes to define an area of greater than or equal to 80 square millimeters or (0.12 square inches).  One of ordinary skill in the art at the time the application was filed would have recognized the size of these branch tubes to determine how much cooling fluid could be provided to the engine but also the space into which it could be fitted and would thus recognize this cross-sectional area to be a result effective variable.  It would obvious to one of ordinary skill in the art at the time the application was filed to modify Krug to have a branched tube cross section of at least 80 mm2 in order to optimize the flow of air to control the temperature of the generator of his invention without sacrificing compactness of design and because it has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claims 7 and 8, Krug does not teach the inlet conduit of his invention having a cross-section with at least one inlet corner as taught in claim 7 or this corner having an angle greater than or equal to 45º as taught in claim 8.  MacLean teaches in fig. 1 and in in col. 1, lines 61-62, the tubes of his invention to be “diamond shaped” having to pairs of opposing corners as taught in claim 7, the horizontally opposed corners having 

Regarding claims 23, it is understood that Krug as modified by MacLean teaches all of the physical and structural limitations of these claims (the radiused corners of the fluid distribution passages) and is thus understood to provide the benefits applicant teaches to arise from this structure (the enhancement of fluid passage).  It is further noted that a claim drawn to an apparatus or system is limited by the physical structure of that system rather than by its use or benefits which arise from that structure.
Regarding the limitations of claims 23, refer to the above rejection of claim 1.

Krug teaches the limitation of claim 26, the power generator of claim 1, wherein the power generator is [an] electric generator (using the engine 20, taught in col. 3, lines 36-41 to be used for power generation such as for “ground power” or “backup electrical power during flight of an aircraft”).

Regarding claim 27, Krug does not teach two of the corners of the feed lines of his invention having an angle greater than or equal to 90º.  MacLean teaches in fig. 1 and in in col. 1, lines 61-62, the tubes of his invention to be “diamond shaped” having to pairs .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krug, MacLean, and Hehn as applied to claims 1 and 11 above, and further in view of US Patent No. 6,964,296 B2 to Memory et al.

    PNG
    media_image4.png
    314
    285
    media_image4.png
    Greyscale

Regarding claim 9, Krug teaches an engine cooling system in which oil is provided from a reservoir (30) to an engine (20) by distribution lines (64 and 66).  Krug does not teach the inlet tube that delivers cooling fluid to the branched tubes having a cross-section that is tear-drop shaped as recited in claim 9.  Memory teaches in fig. 12, shown above, .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krug, MacLean, and Hehn as applied to claim 1 above, and further in view of US Patent No. 4,766,359 to Smith et al.

Regarding claim 25, Krug teaches a power generator for an aircraft including an engine which is taught in col. 3, lines 36-41 to be used for power generation such as for “ground power, main engine starting, and backup electrical power during flight of an aircraft”.  Krug does not teach the generator supplying mechanical output torque sufficient to start an engine of the aircraft.  Smith teaches in col. 1, lines 11-17 that it is desirable in an aircraft to have a single system be capable of providing both starter and generator functions, further teaching in col. col. 2, lines 48-67 that the recited “starter functions” include the generation of maximized torque for starting the aircraft.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify .  

Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krug, MacLean, and Hehn, and further in view of and US Publication No. 2016/0231064 A1 to Kironn et al. and US Publication No. 2017/0312858 A1 to Eriksson et al.

Krug teaches limitations from claim 18, a method for manufacturing a fluid passage assembly for a power generator, the method comprising: 
manufacturing a housing for the power generator (the engine 20, and the housing thereof) defining an interior (the interior of the engine); 
manufacturing an inlet conduit having a first cross-section (not shown but inherent to the reservoir 30 as the oil must have some way to be added or returned to the reservoir or it will not be able to circulate as taught by col. 3, line 65-col. 4, line 6); and 
manufacturing at least one distribution conduit fluidly coupled to the inlet conduit (the primary feed line 64 and secondary feed lines 66 branching therefrom, coupled to the reservoir 30), the at least one distribution conduit having a wall defining a cross-section (as shown).
Krug does not teach the distribution conduits of his invention including a diamond shape and an interior cross-section with at least one rounded corner.  MacLean teaches in fig. 2, shown above and in col. 1, lines 61-62 and col. 3, lines 8-17, a “diamond shaped tube” (13) having the same shape internally and externally and having interior corners 
Krug further does not teach the fluid passage assembly to be integral with the housing assembly.  Hehn teaches in fig. 4, shown above, and ¶ 45 and 63 an outer housing (202) of a power generating device (e-charger 100), the housing having incorporated therein a manifold passage (260) for receiving and directing a flow of coolant to the motor (222).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Krug with the integrated fluid passages of Hehn in order to ensure that the passages are completely fixed in place preventing damage or disconnection of ports which might occur from vibration or motion either in shipping or in use thus improving the reliability of the system.
Krug does not teach a method by which this structure is manufactured by additive manufacturing.  Kironn teaches in the Abstract and ¶ 2, a heat exchanger system for a turbine engine including coolant tubes manufactured by an additive manufacturing process and following a nonlinear path through the heat exchanger.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Krug with the additive manufacturing of fluid conduits of Kironn in order to allow the system of Krug to be improved by the well-known benefits of additive manufacturing such as ease of prototyping and optimization and reduced cost from reduction of material waste and the need for large production runs.


Regarding the limitations of claims 20 and 21, refer to the above rejection of claims 7 and 8.

Regarding the limitations of claim 22, refer to the above rejection of claim 3.

Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication No. 207475320 U to Shao in view of MacLean, Kironn, Hehn and US Publication No. 2017/0312858 A1 to Eriksson et al.  A machine translation of Shao was provided by the examiner with the Non-Final Rejection of 16 November 2020.

Shao teaches limitations from claim 18 in fig. 1, shown below, a method for manufacturing a fluid passage assembly for a power generator (motor 101, taught in ¶ 3 to provide power for other equipment), the method comprising:

    PNG
    media_image5.png
    517
    503
    media_image5.png
    Greyscale

manufacturing a housing for the power generator (the engine 20) to define an interior (the internal space of the engine 20 shown in fig. 1);
manufacturing an inlet conduit (2) having a first cross-section; and
manufacturing at least one distribution conduit (32 and 321) fluidly coupled to the inlet conduit (at the air inlet pipe 31) and having a second cross-section comprising at least one corner (as taught in pp. ¶ 34, the branch pipes may be square or rectangular in cross section).
Shao does not teach the distribution conduits of his invention including a diamond shape and an interior cross-section with at least one rounded corner.  MacLean teaches 
Shao does not teach a method by which this structure is manufactured by additive manufacturing.  Kironn teaches in the Abstract and ¶ 2, a heat exchanger system for a turbine engine including a coolant tube manufactured by an additive manufacturing process and following a nonlinear path through the heat exchanger.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Shao with the additive manufacturing process of Kironn in order to allow the system of Shao to be improved by the well-known benefits of additive manufacturing such as ease of prototyping and optimization and reduced cost from reduction of material waste and the need for large production runs. 
Shao further does not teach the fluid passage assembly to be integral with the housing assembly.  Hehn teaches in fig. 4, shown above, and ¶ 45 and 63 an outer housing (202) of a power generating device (e-charger 100), the housing having incorporated therein a manifold passage (260) for receiving and directing a flow of coolant to the motor (222).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Krug with the integrated fluid passages of Hehn in order to ensure that the passages are completely fixed in place preventing damage or 
Shao does not teach the additive manufacturing of the at least one distribution conduit including the conduit remaining free from any support structures.  Eriksson teaches in ¶ 9-11, a method of additive manufacturing for components for turbine components and teaches in ¶ 31 that in such additive manufacturing an advantageous aspect is the avoidance of support structures.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Shao as modified above with the additive manufacturing process of Kironn to avoid support structures as taught by Eriksson in order to reduce consumption of time and material in the manufacturing of components.

Regarding claims 20 and 21, Shao does not teach the inlet conduit of his invention having a cross-section with at least one inlet corner as taught in claim 20 or this corner having an angle greater than or equal to 45º as taught in claim 21.  MacLean teaches in fig. 1 and in in col. 1, lines 61-62, the tubes of his invention to be “diamond shaped” having to pairs of opposing corners as taught in claim 7, the horizontally opposed corners having angles shown in fig. 1 as obtuse and thus greater than 90º and in turn greater than 45º as taught in claim 8.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Shao with the diamond shaped tubes of MacLean because MacLean teaches in col. 1, lines 34-44 that such tubes are economical to build and assemble.

claim 22, the method of claim 18, further comprising forming the second cross-section with the at least one corner defining an angle greater than or equal to 45 degrees (as taught in pp. ¶ 34, the branch pipes may be square or rectangular in cross section.  Squares and rectangles are defined as shapes having four 90º angles).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 6-10 of the reply that independent claims 1, 11, and 18 overcome the rejections applied to them in the Non-Final Rejection of 10 September 2021 by the recitations added to these claims by amendment, particularly regarding the distribution conduit having a diamond shaped cross-section.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which MacLean is relied upon to teach this limitation in combination with Krug (in the case of independent claims 11); with Krug and Hehn (in the case of claim 1); with Krug, Hehn, Kironn and Eriksson (in the case of claim 18) or Shao, Hehn, Kironn, and Eriksson (in the alternate grounds of rejection presented for claim 18).


In response, examiner agrees with this characterization of Eriksson but disagrees with the assertion that this in any way negates the finding of obviousness.  Claim 18 recites that “during additively manufacturing the at least one distribution conduit, the at least one distribution conduit remains free from any support structures”.  This teaching does not require that this freedom from support structures is based on the geometry of the component or recite any particular or specific structure or steps by which the freedom from support structures is accomplished.  As such, the teachings of Eriksson of avoiding the use of support structures by switching between different additive manufacturing processes is sufficient to teach this limitation as it is presented in claim 18.  
Further, applicant has not identified any ways in which this method would be incompatible with the teachings of the other references, merely alleging in the last paragraph of pg. 9 that “utilizing the teachings of Eriksson in combination with the modified Krug in view of the process taught by Kironn would not reach the method claimed” without further detail or explanation.  As such, this argument is not found to be persuasive and the rejection of claim 18 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        13 January 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763